Title: Certificate for Raphaelle Peale, 15 December 1793
From: Jefferson, Thomas
To: 



Department of State

The purpose of Mr. Peale’s voyage being merely to collect subjects of Natural history for the valuable Museum of his father at Philadelphia, unconnected with every other object, I hereby certify that fact, in addition to the preceding passport, and recommend the said Rafaelle Peale to the aid and patronage of all the lovers and protectors of science wheresoever he may have need of them. Given under my hand at Philadelphia aforesaid this 15th. day of December 1793.

Th: Jefferson

